DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 and 04/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 12/18/2020 are deemed acceptable for examination.

Claim Rejections - 35 USC § 101

 	Claim(s) 1-10, 12-16, and 18-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1 
	Claim(s) 1-10, 12-16 and 18 is/are directed to a method (i.e., a process). Claims 19-20 are directed to an apparatus. Therefore, claim(s) 1-20 is/are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
	Regarding Prong I of the Step 2A analysis, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
	In the present case, the abstract ideas and  the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

	Claim 1. A method of assisting operation of an aircraft en route to an airport, the method comprising:
	identifying a current altitude for the aircraft;
	identifying a current configuration of the aircraft; and
	in response to a deviation between the current altitude for the aircraft and a target altitude according to a reference descent strategy, determining a recommended flight path for satisfying an upcoming constraint associated with the reference descent strategy from the current altitude based at least in part on the current configuration, wherein:
	the recommended flight path comprises a recommended vertical profile and a recommended speed profile; and
	the recommended flight path is configured to vary at least one of a kinetic energy or a potential energy of the aircraft along the recommended flight path en route to the upcoming constraint; and
	providing an output influenced by the recommended flight path.
 
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “identifying a current altitude for the aircraft;
	identifying a current configuration of the aircraft; in response to a deviation between the current altitude for the aircraft and a target altitude according to a reference descent strategy, determining a recommended flight path for satisfying an upcoming constraint associated with the reference descent strategy from the current altitude based at least in part on the current configuration,the recommended flight path comprises a recommended vertical profile and a recommended speed profile; and the recommended flight path is configured to vary at least one of a kinetic energy or a potential energy of the aircraft along the recommended flight path en route to the upcoming constraint” in the context of this claim encompasses a person (pilot) looking at data collected regarding altitude and configuration and forming a simple judgement of a new route decent strategy and whether that route would violate constraints according to data. Accordingly, the claim recites at least one abstract idea. 
101 Analysis – Step 2A, Prong II 
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
	 
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of  “providing an output influenced by the recommended flight path” the examiner submits that these limitations are insignificant extra-solution activities that merely output/display the results of the abstract idea. The displaying results step is also recited at a high level of generality (i.e. as a general means of displaying the weather evaluation result from the evaluating step), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. 
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
	Regarding Step 2B, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the additional limitations of “receiving, via an avionics device, a change to the first flight plan” and “receiving at least one of…” the examiner submits that these limitations are insignificant extra-solution activities. 
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitation of “providing an output influenced by the recommended flight path” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Hence, the claim(s) is/are not patent eligible. 

	Claim 12 is the method of assisting operation of an aircraft to recapture an optimal trajectory en route to an airport. The abstract ideas and  the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

Claim 12. A method of assisting operation of an aircraft to recapture an optimal trajectory en route to an airport, wherein the optimal trajectory satisfies a constraint in advance of the airport, the method comprising:
	identifying a current energy state for the aircraft at a current location of the aircraft;
	identifying a current drag configuration of the aircraft;
	determining a variable energy management strategy for reducing a deviation between the current energy state and a target energy state at the current location according to the optimal trajectory based on the deviation;
	iteratively constructing a recommended flight path for recapturing the optimal trajectory forward from the current location using the variable energy management strategy, the recommended flight path comprising a sequence of segments, wherein iteratively constructing the recommended flight path comprises:
	determining a constraining value for a variable energy management parameter associated with the variable energy management strategy based at least in part on an aircraft drag configuration at the start of the respective segment and a respective deviation from the optimal trajectory at the start of the respective segment; and
	optimizing a respective vertical profile and a respective speed profile for the respective segment to achieve the constraining value for the variable energy management parameter based at least in part on the aircraft drag configuration at the start of the respective segment; and
	outputting indication of the recommended flight path, wherein a flight path angle defined by the respective vertical profiles for the sequence of segments varies along the recommended flight path prior to recapturing the optimal trajectory.

The limitations of claim 12 are similar to the limitations of claim 1. Therefore, the analysis, mutatis mutandis, under Step 2A, prongs I and II, and Step 2B are the same.

Claim 19.
101 Analysis – Step 2A, Prong I 
	Regarding Prong I of the Step 2A analysis, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
	In the present case, the abstract ideas and  the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

	19. An aircraft system comprising:
	a navigation system to provide a current altitude of an aircraft;
	a data storage element to maintain one or more constraints defining a flight plan for the aircraft; and
	a flight management system coupled to the navigation system and the data storage element to determine a reference trajectory based at least in part on the one or more constraints, identify a variable energy management strategy for reducing a difference between the current altitude and a target altitude according to the reference trajectory based on the difference, and generate a recommended flight path for recapturing the reference trajectory using the variable energy management strategy, wherein:
	the recommended flight path comprises a sequence of segments;
	each segment of the sequence of segments has a respective vertical profile and a respective speed profile associated therewith; and
	the respective vertical profile and the respective speed profile associated with the respective segment are configured to achieve a constraining value determined for a variable energy management parameter associated with the identified variable energy management strategy.
 
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determine a reference trajectory based at least in part on the one or more constraints, identify a variable energy management strategy for reducing a difference between the current altitude and a target altitude according to the reference trajectory based on the difference, and generate a recommended flight path for recapturing the reference trajectory using the variable energy management strategy” in the context of this claim encompasses a person (pilot) looking at data collected regarding altitude and configuration and forming a simple judgement of a new route decent strategy and whether that route would violate constraints according to data. Accordingly, the claim recites at least one abstract idea. 
101 Analysis – Step 2A, Prong II 
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
	 
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of  “provide a current altitude of an aircraft”, “maintain one or more constraints defining a flight plan for the aircraft” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (avionics system) to perform the process. In particular, the receiving steps from the sensors and from the external source are recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Lastly, the “a navigation system”,  “a data storage element “, and “a flight management system”, merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and merely automates the evaluating step
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
	Regarding Step 2B, representative independent claim 19 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the additional limitations of “provide a current altitude of an aircraft”, “maintain one or more constraints defining a flight plan for the aircraft” the examiner submits that these limitations are insignificant extra-solution activities. As discussed above “a navigation system”,  “a data storage element “, and “a flight management system” is understood as a general purpose computer. Generally applying an exception using a generic computer component cannot provide an inventive concept
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “a navigation system”,  “a data storage element “, and “a flight management system” are well-understood, routine, and conventional activities, the specification does not provide any indication that the “a navigation system”,  “a data storage element “, and “a flight management system” is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim(s) is/are not patent eligible. 


	Dependent claim 2 recites identifying a variable energy management strategy for the recommended flight path based on the deviation, and incrementally generating a sequence of segments configured to recapture the reference descent strategy forward from a current location of the aircraft using the variable energy management strategy which is understood as a mental process. A pilot could identify the management strategy and develop a flight plan. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above.

	Dependent claim 16 recites identifying a variable deceleration rate energy management strategy when a current aircraft speed at the current location is above a target aircraft speed at the current location according to the optimal trajectory;
calculating a maximum deceleration rate for each respective segment based at least in part on the aircraft drag configuration at the start of the respective segment and a respective deviation between an aircraft speed at the start of the respective segment and the optimal trajectory at the start of the respective segment, which is understood as a mental process. A pilot identify a deceleration strategy and calculate the deceleration. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above.

	Dependent claim(s) 3-10, 13-15, 18 and 20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims 6, 8, 9 , 11-16 and 19-20 are not patent eligible under the same rationale as provided for in the rejection of claim 18. 
	Therefore, claim(s) 1-20 is/are ineligible under 35 USC §101.

	Examiner notes claim 11 and 17 are not rejected under §101. Claim 11 recites operating of the aircraft according to the variables. Claim 17 recites that the transmitted plans will be used for operation of the aircraft which is understood to be a practical application.
Allowable Subject Matter
Claim 6, 14, and 16 are rejected under USC §101 and dependent on a rejected base claim, however as understood the limitations distinguish from the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art (US 20180370645 A1) teaches controlling the energy situation of an aircraft including altitude and speed in the flight plan. (US 20150120100 A1) teaches controlling altitude and speed of a decent according to constraints. However the prior art neither alone, nor in combination, teaches each and every limitation claimed limitation, specifically “Identifying the variable energy management strategy comprises identifying a variable deceleration rate management strategy for the recommended flight path; determining the constraining value comprises determining a maximum deceleration rate for the respective segment; and the respective combination of a vertical profile and a speed profile for the respective segment is configured to achieve the maximum deceleration rate for the respective segment” and “identifying a variable deceleration rate energy management strategy when a current aircraft speed at the current location is above a target aircraft speed at the current location according to the optimal trajectory; calculating a maximum deceleration rate for each respective segment based at least in part on the aircraft drag configuration at the start of the respective segment and a respective deviation between an aircraft speed at the start of the respective segment and the optimal trajectory at the start of the respective segment; and the respective vertical profile and the respective speed profile for the respective segment are configured to concurrently achieve the maximum deceleration rate and the maximum ratio for the decrease in potential energy with respect to the decrease in kinetic energy for the respective segment” in combination with each limitation, distinguishes from the prior art.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-10, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durand et al. (US 20180370645 A1), hereinafter Durand.

Regarding claim 1, Durand teaches a method of assisting operation of an aircraft en route to an airport, the method comprising:
	identifying a current altitude for the aircraft ([0093] “processing module 16 determines an energy state of the aircraft relative to the reference altitude profile”);
	identifying a current configuration of the aircraft ([0053] “the aircraft is able to fly with a speed comprised in a flight envelope that optionally depends on the flight phase of the aircraft, and in particular the aerodynamic configuration of the aircraft”); and
	in response to a deviation between the current altitude for the aircraft and a target altitude according to a reference descent strategy ([0096] “the energy state of the aircraft is chosen as being above the reference altitude profile when the current position of the aircraft is above the altitude profile to which the altitude margin is added, on the reference altitude profile when the current position of the aircraft is located between the altitude profile from which the altitude margin is subtracted and the altitude profile to which the altitude margin is added, and below the reference altitude profile when the current position of the aircraft is below the altitude profile from which the altitude margin is subtracted”), determining a recommended flight path for satisfying an upcoming constraint associated with the reference descent strategy from the current altitude ([0098] “the high-energy joining profile designates an altitude and/or speed limit profile of the aircraft making it possible to join the corresponding energy meeting point by applying a given energy dissipation strategy”) based at least in part on the current configuration ([0114] “if the maximum speed of the flight envelope is reached, the determination of the high-energy joining profile is continued, still with acceleration, but in a different aerodynamic configuration of the aircraft making it possible to broaden this envelope until reaching the current configuration of the aircraft”), wherein:
	the recommended flight path comprises a recommended vertical profile and a recommended speed profile (Fig. 5 and [0127] “the aircraft A continues its flight above a reference altitude profile P.sub.ALT and a reference speed profile P.sub.SPD, with an energy meeting point determined by a point R having an altitude constraint and a speed constraint. The meeting type at this point R therefore corresponds to the mixed meeting. [0128] In this case, a first high-energy joining profile comprising an altitude component H1.sub.ALT and a speed component H1.sub.SPD is determined backwards starting substantially from the point R and with acceleration with an initial speed V.sub.cont substantially equal to the speed V.sub.cont at the point R and until reaching the current position of the aircraft V.sub.C, then this current speed V.sub.C considered to be constant until reaching the current position of the aircraft”; and
	the recommended flight path is configured to vary at least one of a kinetic energy or a potential energy of the aircraft along the recommended flight path en route to the upcoming constraint ([claim 8] “each energy deviation is chosen from the group consisting of: altitude deviation corresponding to the difference between the current altitude of the aircraft and the altitude determined according to the high-energy joining profile with the current horizontal position of the aircraft”); and
	providing an output influenced by the recommended flight path (Fig. 8. and [0178] “the current altitude of the aircraft of 12,000 feet is displayed at the center C of a scale forming the display zone of the current altitude 20. A symbol S.sub.A is arranged on the same scale away from the center C of the scale in the positive direction, by a value equal to the altitude deviation”).

Regarding claim 2, Durand teaches the method of claim 1, wherein determining the recommended flight path comprises:
	identifying a variable energy management strategy for the recommended flight path based on the deviation ([144] “reiterated until the aircraft reaches the energy meeting point or intercepts the high-energy joining profile”); and
	incrementally generating a sequence of segments configured to recapture the reference descent strategy forward from a current location of the aircraft using the variable energy management strategy (“[0140] This determination is for example done using the prior prediction determination according to methods known in themselves or by an iterative backwards determination.”).

Regarding claim 7, Durand teaches the method of claim 2, wherein the recommended vertical profile is configured to vary a flight path angle along the sequence of segments (Fig. 3 and [0109] “a high-energy joining profile comprising an altitude component H.sub.ALT and a speed component H.sub.SPD is determined backwards starting substantially from the point R to the current position of the aircraft A with a speed according to a profile P.sub.V then corresponding to the current speed of the aircraft”).

Regarding claim 8, Durand teaches the method of claim 2, wherein a slope of the recommended speed profile varies along the sequence of segments (Fig. 3).

Regarding claim 9, Durand teaches the method of claim 1, wherein the recommended vertical profile and the recommended speed profile are cooperatively configured to vary at least one of the kinetic energy or the potential energy of the aircraft along the recommended flight path en route to the upcoming constraint by varying at least one of a vertical speed of the aircraft, a deceleration rate of the aircraft, and a ratio of the potential energy to the kinetic energy of the aircraft along the recommended flight path ([0117] “a high-energy joining profile comprising an altitude component H.sub.ALT and a speed component H.sub.SPD is determined backwards starting substantially from the point R and with acceleration with an initial speed V.sub.cont substantially equal to the speed of the constraint at the point R and until reaching the current position of the aircraft A.”)

Regarding claim 10, Durand teaches the method of claim 1, wherein providing the output comprises displaying a graphical representation of at least one of the recommended vertical profile and the recommended speed profile with respect to a graphical representation of the reference descent strategy ([0172] “such a display comprises the display of the or each high-energy joining profile in a display zone dedicated to displaying the vertical path of the aircraft and the reference profile. This display zone is for example arranged on the screen VD”).

Regarding claim 19, Durand teaches an aircraft system comprising:
	a navigation system to provide a current altitude of an aircraft ([0003] “flight management systems (FMS)”);
	a data storage element to maintain one or more constraints defining a flight plan for the aircraft ([0024] “the constraint point and/or at least one constraint associated with this constraint point are defined by an operator piloting the aircraft or are communicated by an air traffic control entity or come from a database determined beforehand”); and
	a flight management system coupled to the navigation system and the data storage element to determine a reference trajectory based at least in part on the one or more constraints ([0003] [0024] [0004] “theoretical profile, also called reference profile, generally comprises a component forming a speed profile and a component forming an altitude profile of the aircraft. These components are determined in an optimized manner in particular based on the performance of the aircraft and respecting all of the constraints contained in the selected arrival procedure”), identify a variable energy management strategy for reducing a difference between the current altitude and a target altitude according to the reference trajectory based on the difference ([0067] “the changes in operating states of the mobile outside devices make it possible to modify the energy situation of the aircraft. [0068] In the rest of the description, “energy dissipation strategy” refers to a piloting strategy for the operation of the mobile outside devices making it possible to dissipate the energy of the aircraft. [0069] Thus, when such a strategy is engaged, the corresponding mobile outside devices form energy dissipation devices of the aircraft.”), and generate a recommended flight path for recapturing the reference trajectory using the variable energy management strategy  (Fig. 5 and [0127] “the aircraft A continues its flight above a reference altitude profile P.sub.ALT and a reference speed profile P.sub.SPD, with an energy meeting point determined by a point R having an altitude constraint and a speed constraint. The meeting type at this point R therefore corresponds to the mixed meeting. [0128] In this case, a first high-energy joining profile comprising an altitude component H1.sub.ALT and a speed component H1.sub.SPD is determined backwards starting substantially from the point R and with acceleration with an initial speed V.sub.cont substantially equal to the speed V.sub.cont at the point R and until reaching the current position of the aircraft V.sub.C, then this current speed V.sub.C considered to be constant until reaching the current position of the aircraft”, wherein:
	the recommended flight path comprises a sequence of segments (Fig. 5);
	each segment of the sequence of segments has a respective vertical profile and a respective speed profile associated therewith  (Fig. 5 and [0127] “the aircraft A continues its flight above a reference altitude profile P.sub.ALT and a reference speed profile P.sub.SPD, with an energy meeting point determined by a point R having an altitude constraint and a speed constraint. The meeting type at this point R therefore corresponds to the mixed meeting. [0128] In this case, a first high-energy joining profile comprising an altitude component H1.sub.ALT and a speed component H1.sub.SPD is determined backwards starting substantially from the point R and with acceleration with an initial speed V.sub.cont substantially equal to the speed V.sub.cont at the point R and until reaching the current position of the aircraft V.sub.C, then this current speed V.sub.C considered to be constant until reaching the current position of the aircraft”); and
	the respective vertical profile and the respective speed profile associated with the respective segment are configured to achieve a constraining value determined for a variable energy management parameter associated with the identified variable energy management strategy ([0004] “generally comprises a component forming a speed profile and a component forming an altitude profile of the aircraft. These components are determined in an optimized manner in particular based on the performance of the aircraft and respecting all of the constraints contained in the selected arrival procedure”).

Regarding claim 20, Durand teaches the aircraft system of claim 19, wherein:
	the variable energy management parameter comprises at least one of a vertical speed (Fig. 5), a deceleration rate, and an energy sharing ratio; and
	the constraining value for the at least one of the vertical speed, the deceleration rate, and the energy sharing ratio varies across the sequence of segments (Fig. 5 and [0010] an excessive energy situation when action is necessary by the pilot to comply with an energy constraint”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 4, 5, 11, 13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durand in view of Salce et al. (US 20150120100 A1), hereinafter Salce.

Regarding claim 3, Durand teaches the method of claim 2.
	Durand does not teach determining a constraining value for a variable energy management parameter associated with the variable energy management strategy based at least in part on an aircraft drag configuration at the start of the respective segment and a respective deviation from the reference descent strategy at the start of the respective segment; and
	determining a respective combination of a vertical profile and a speed profile for the respective segment configured to reduce the respective deviation from the reference descent strategy and achieve the constraining value for the variable energy management parameter.

	Salce teaches determining a constraining value for a variable energy management parameter associated with the variable energy management strategy based at least in part on an aircraft drag configuration at the start of the respective segment and a respective deviation from the reference descent strategy at the start of the respective segment (“[0147] of a floor trajectory B.sub.inf, consisting of a series of profiles defining the minimum altitude permitted to the aircraft, as a function of the vertical constraints CV.sub.i of the waypoints WPT.sub.i, [0148] of a ceiling trajectory B.sub.sup, consisting of a series of profiles defining the maximum altitude permitted to the aircraft, as a function of the vertical constraints CV.sub.i of the waypoints WPT.sub.i” and “[0157] A step 106 of computing and displaying the maneuvering points, making it possible, by modifications of the speed and/or of the aerodynamic configuration of the aircraft, to follow the vertical trajectory computed during one of steps 103, 104 or 105”); and
	determining a respective combination of a vertical profile and a speed profile for the respective segment configured to reduce the respective deviation from the reference descent strategy and achieve the constraining value for the variable energy management parameter (Fig. 4b and “[0157] A step 106 of computing and displaying the maneuvering points, making it possible, by modifications of the speed and/or of the aerodynamic configuration of the aircraft, to follow the vertical trajectory computed during one of steps 103, 104 or 105”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determine the constraints and vertical/speed profiles as taught by Salce in the assisting operation of an aircraft of Durand. One of ordinary skill in the art would have been motivated to adapt the decent profile based on constraints (Salce [0053]).


Regarding claim 4, Durand in view of Salce teaches the method of claim 3, wherein:
	Durand does not teach identifying the variable energy management strategy comprises identifying a variable vertical speed energy management strategy for the recommended flight path based on the deviation when the current altitude is below the target altitude;
	determining the constraining value comprises determining a minimum descent rate for the respective segment; and
	the respective combination of a vertical profile and a speed profile for the respective segment is configured to achieve the minimum descent rate for the respective segment.

	Salce teaches identifying the variable energy management strategy comprises identifying a variable vertical speed energy management strategy for the recommended flight path based on the deviation when the current altitude is below the target altitude (“[0017] altitude constraints, for example of the "AT" (transit the point at the given altitude), "AT OR ABOVE" (transit at or above the given altitude)”);
	determining the constraining value comprises determining a minimum descent rate for the respective segment ([0054] “this fifth profile comprises a vertical constraint at the point WPT.sub.5 of "AT OR BELOW" type in terms of altitude. In this case, the vertical constraint is taken into account by adding to the descent profile 30 such as described by FIG. 4a two successive segments 36 and 37, carried out onwards of the point WPT.sub.5. The segment 36 is carried out at constant altitude (zero fixed slope) and at imposed speed. It therefore requires a greater thrust than the IDLE reduced thrust. The following segment 37 is carried out at fixed thrust equal to the IDLE thrust and at imposed speed. This segment is carried out provided that the aircraft has reached the profile 30, that is to say provided that there has been a return to a reduced-thrust descent”); and
	the respective combination of a vertical profile and a speed profile for the respective segment is configured to achieve the minimum descent rate for the respective segment  ([0054] “this fifth profile comprises a vertical constraint at the point WPT.sub.5 of "AT OR BELOW" type in terms of altitude. In this case, the vertical constraint is taken into account by adding to the descent profile 30 such as described by FIG. 4a two successive segments 36 and 37, carried out onwards of the point WPT.sub.5. The segment 36 is carried out at constant altitude (zero fixed slope) and at imposed speed. It therefore requires a greater thrust than the IDLE reduced thrust. The following segment 37 is carried out at fixed thrust equal to the IDLE thrust and at imposed speed. This segment is carried out provided that the aircraft has reached the profile 30, that is to say provided that there has been a return to a reduced-thrust descent”).

Regarding claim 5, Durand in view of Salce teaches the method of claim 3, wherein:
	Durand teaches identifying the variable energy management strategy comprises identifying a variable energy sharing management strategy for the recommended flight path based on the deviation when the current altitude is above the target altitude (Fig. 5 and [0127] “the aircraft A continues its flight above a reference altitude profile P.sub.ALT”);
	determining the constraining value comprises determining an energy sharing ratio for a relationship between a first change in the potential energy and a second change in the kinetic energy for the respective segment  ([claim 8] “each energy deviation is chosen from the group consisting of: altitude deviation corresponding to the difference between the current altitude of the aircraft and the altitude determined according to the high-energy joining profile with the current horizontal position of the aircraft”); and
	the respective combination of a vertical profile and a speed profile for the respective segment is configured to achieve the energy sharing ratio along the respective segment (Fig. 5 and [0127] “the aircraft A continues its flight above a reference altitude profile P.sub.ALT and a reference speed profile P.sub.SPD, with an energy meeting point determined by a point R having an altitude constraint and a speed constraint. The meeting type at this point R therefore corresponds to the mixed meeting. [0128] In this case, a first high-energy joining profile comprising an altitude component H1.sub.ALT and a speed component H1.sub.SPD is determined backwards starting substantially from the point R and with acceleration with an initial speed V.sub.cont substantially equal to the speed V.sub.cont at the point R and until reaching the current position of the aircraft V.sub.C, then this current speed V.sub.C considered to be constant until reaching the current position of the aircraft”).


Regarding claim 11, Durand teaches the method of claim 1, wherein:
	Durand does not teach providing the output comprises providing, by a flight management system (FMS), the recommended vertical profile and the recommended speed profile to a flight control system (FCS); and the FCS autonomously operates the aircraft in accordance with the recommended vertical profile and the recommended speed profile. 

	Salce teaches providing the output comprises providing, by a flight management system (FMS), the recommended vertical profile and the recommended speed profile to a flight control system (FCS) (“[0147] of a floor trajectory B.sub.inf, consisting of a series of profiles defining the minimum altitude permitted to the aircraft, as a function of the vertical constraints CV.sub.i of the waypoints WPT.sub.i, [0148] of a ceiling trajectory B.sub.sup, consisting of a series of profiles defining the maximum altitude permitted to the aircraft, as a function of the vertical constraints CV.sub.i of the waypoints WPT.sub.i” and “[0157] A step 106 of computing and displaying the maneuvering points, making it possible, by modifications of the speed and/or of the aerodynamic configuration of the aircraft, to follow the vertical trajectory computed during one of steps 103, 104 or 105”); and the FCS autonomously operates the aircraft in accordance with the recommended vertical profile and the recommended speed profile (Fig. 2 FMS -> Autopilot).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determine the constraints and vertical/speed profiles as taught by Salce in the assisting operation of an aircraft of Durand. One of ordinary skill in the art would have been motivated to adapt the decent profile based on constraints (Salce [0053]).

Regarding claim 12, Durand teaches a method of assisting operation of an aircraft to recapture an optimal trajectory en route to an airport, wherein the optimal trajectory satisfies a constraint in advance of the airport, the method comprising:
	identifying a current energy state for the aircraft at a current location of the aircraft ([0093] “processing module 16 determines an energy state of the aircraft relative to the reference altitude profile”);
	identifying a current drag configuration of the aircraft ([0114] “aerodynamic configuration of the aircraft”);
	determining a variable energy management strategy for reducing a deviation between the current energy state and a target energy state at the current location according to the optimal trajectory based on the deviation  ([claim 8] “each energy deviation is chosen from the group consisting of: altitude deviation corresponding to the difference between the current altitude of the aircraft and the altitude determined according to the high-energy joining profile with the current horizontal position of the aircraft”) (Fig. 5 and [0127] “the aircraft A continues its flight above a reference altitude profile P.sub.ALT and a reference speed profile P.sub.SPD, with an energy meeting point determined by a point R having an altitude constraint and a speed constraint. The meeting type at this point R therefore corresponds to the mixed meeting. [0128] In this case, a first high-energy joining profile comprising an altitude component H1.sub.ALT and a speed component H1.sub.SPD is determined backwards starting substantially from the point R and with acceleration with an initial speed V.sub.cont substantially equal to the speed V.sub.cont at the point R and until reaching the current position of the aircraft V.sub.C, then this current speed V.sub.C considered to be constant until reaching the current position of the aircraft”);
	iteratively constructing a recommended flight path for recapturing the optimal trajectory forward from the current location using the variable energy management strategy, the recommended flight path comprising a sequence of segments  ([144] “reiterated until the aircraft reaches the energy meeting point or intercepts the high-energy joining profile”) (“[0140] This determination is for example done using the prior prediction determination according to methods known in themselves or by an iterative backwards determination.”) (Fig. 3 and [0109] “a high-energy joining profile comprising an altitude component H.sub.ALT and a speed component H.sub.SPD is determined backwards starting substantially from the point R to the current position of the aircraft A with a speed according to a profile P.sub.V then corresponding to the current speed of the aircraft”), wherein iteratively constructing the recommended flight path comprises:
	
	outputting indication of the recommended flight path, wherein a flight path angle defined by the respective vertical profiles for the sequence of segments varies along the recommended flight path prior to recapturing the optimal trajectory.

	Durand does not teach determining a constraining value for a variable energy management parameter associated with the variable energy management strategy based at least in part on an aircraft drag configuration at the start of the respective segment and a respective deviation from the optimal trajectory at the start of the respective segment; and
	optimizing a respective vertical profile and a respective speed profile for the respective segment to achieve the constraining value for the variable energy management parameter based at least in part on the aircraft drag configuration at the start of the respective segment (Fig. 8. and [0178] “the current altitude of the aircraft of 12,000 feet is displayed at the center C of a scale forming the display zone of the current altitude 20. A symbol S.sub.A is arranged on the same scale away from the center C of the scale in the positive direction, by a value equal to the altitude deviation”); and

	Salce teaches determining a constraining value for a variable energy management parameter associated with the variable energy management strategy based at least in part on an aircraft drag configuration at the start of the respective segment and a respective deviation from the optimal trajectory at the start of the respective segment (“[0147] of a floor trajectory B.sub.inf, consisting of a series of profiles defining the minimum altitude permitted to the aircraft, as a function of the vertical constraints CV.sub.i of the waypoints WPT.sub.i, [0148] of a ceiling trajectory B.sub.sup, consisting of a series of profiles defining the maximum altitude permitted to the aircraft, as a function of the vertical constraints CV.sub.i of the waypoints WPT.sub.i” and “[0157] A step 106 of computing and displaying the maneuvering points, making it possible, by modifications of the speed and/or of the aerodynamic configuration of the aircraft, to follow the vertical trajectory computed during one of steps 103, 104 or 105”); and
	optimizing a respective vertical profile and a respective speed profile for the respective segment to achieve the constraining value for the variable energy management parameter based at least in part on the aircraft drag configuration at the start of the respective segment (Fig. 4b and “[0157] A step 106 of computing and displaying the maneuvering points, making it possible, by modifications of the speed and/or of the aerodynamic configuration of the aircraft, to follow the vertical trajectory computed during one of steps 103, 104 or 105”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determine the constraints and vertical/speed profiles as taught by Salce in the assisting operation of an aircraft of Durand. One of ordinary skill in the art would have been motivated to adapt the decent profile based on constraints (Salce [0053]). 

Regarding claim 13, Durand in view of Salce teaches the method of claim 12.
	Durand does not teach determining the variable energy management strategy comprises identifying a variable vertical speed energy management strategy when a current aircraft altitude at the current location is below a target aircraft altitude at the current location according to the optimal trajectory;
	determining the constraining value comprises calculating a minimum descent rate for the respective segment based at least in part on the aircraft drag configuration at the start of the respective segment and a respective deviation between an aircraft altitude at the start of the respective segment and the optimal trajectory at the start of the respective segment; and
	the respective vertical profile and the respective speed profile for the respective segment result in the minimum descent rate for the respective segment.

	Salce teaches determining the variable energy management strategy comprises identifying a variable vertical speed energy management strategy when a current aircraft altitude at the current location is below a target aircraft altitude at the current location according to the optimal trajectory (“[0017] altitude constraints, for example of the "AT" (transit the point at the given altitude), "AT OR ABOVE" (transit at or above the given altitude)”);
	determining the constraining value comprises calculating a minimum descent rate for the respective segment based at least in part on the aircraft drag configuration at the start of the respective segment and a respective deviation between an aircraft altitude at the start of the respective segment and the optimal trajectory at the start of the respective segment ([0054] “this fifth profile comprises a vertical constraint at the point WPT.sub.5 of "AT OR BELOW" type in terms of altitude. In this case, the vertical constraint is taken into account by adding to the descent profile 30 such as described by FIG. 4a two successive segments 36 and 37, carried out onwards of the point WPT.sub.5. The segment 36 is carried out at constant altitude (zero fixed slope) and at imposed speed. It therefore requires a greater thrust than the IDLE reduced thrust. The following segment 37 is carried out at fixed thrust equal to the IDLE thrust and at imposed speed. This segment is carried out provided that the aircraft has reached the profile 30, that is to say provided that there has been a return to a reduced-thrust descent”); and
	the respective vertical profile and the respective speed profile for the respective segment result in the minimum descent rate for the respective segment  ([0054] “this fifth profile comprises a vertical constraint at the point WPT.sub.5 of "AT OR BELOW" type in terms of altitude. In this case, the vertical constraint is taken into account by adding to the descent profile 30 such as described by FIG. 4a two successive segments 36 and 37, carried out onwards of the point WPT.sub.5. The segment 36 is carried out at constant altitude (zero fixed slope) and at imposed speed. It therefore requires a greater thrust than the IDLE reduced thrust. The following segment 37 is carried out at fixed thrust equal to the IDLE thrust and at imposed speed. This segment is carried out provided that the aircraft has reached the profile 30, that is to say provided that there has been a return to a reduced-thrust descent”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determine the constraints and vertical/speed profiles as taught by Salce in the assisting operation of an aircraft of Durand. One of ordinary skill in the art would have been motivated to adapt the decent profile based on constraints (Salce [0053]).

Regarding claim 15, Durand in view of Salce teaches the method of claim 12, wherein:
	determining the variable energy management strategy comprises identifying a variable energy sharing strategy when a current aircraft altitude at the current location is above a target aircraft altitude at the current location according to the optimal trajectory  (Fig. 5 and [0127] “the aircraft A continues its flight above a reference altitude profile P.sub.ALT”);
	determining the constraining value comprises calculating a maximum ratio for a decrease in potential energy with respect to a decrease in kinetic energy for the respective segment based at least in part on the aircraft drag configuration at the start of the respective segment and a respective deviation between an aircraft altitude at the start of the respective segment and the optimal trajectory at the start of the respective segment ([0157] “A step 106 of computing and displaying the maneuvering points, making it possible, by modifications of the speed and/or of the aerodynamic configuration of the aircraft, to follow the vertical trajectory computed during one of steps 103, 104 or 105. [0158]”; and
	the respective vertical profile and the respective speed profile for the respective segment are configured to achieve the maximum ratio for the decrease in potential energy with respect to the decrease in kinetic energy for the respective segment  (Fig. 5 and [0127] “the aircraft A continues its flight above a reference altitude profile P.sub.ALT and a reference speed profile P.sub.SPD, with an energy meeting point determined by a point R having an altitude constraint and a speed constraint. The meeting type at this point R therefore corresponds to the mixed meeting. [0128] In this case, a first high-energy joining profile comprising an altitude component H1.sub.ALT and a speed component H1.sub.SPD is determined backwards starting substantially from the point R and with acceleration with an initial speed V.sub.cont substantially equal to the speed V.sub.cont at the point R and until reaching the current position of the aircraft V.sub.C, then this current speed V.sub.C considered to be constant until reaching the current position of the aircraft”).

Regarding claim 17, Durand in view Salce teaches of the method of claim 12. 
	Durand does not teach wherein outputting the indication of the recommended flight path comprises a flight management system (FMS) providing the respective vertical profiles and the respective speed profiles for the sequence of segments to a flight control system (FCS) for autonomous operation in accordance with the respective vertical profiles and the respective speed profiles.
	
	Salce teaches wherein outputting the indication of the recommended flight path comprises a flight management system (FMS) providing the respective vertical profiles and the respective speed profiles for the sequence of segments ([0172] “such a display comprises the display of the or each high-energy joining profile in a display zone dedicated to displaying the vertical path of the aircraft and the reference profile. This display zone is for example arranged on the screen VD”) to a flight control system (FCS) for autonomous operation in accordance with the respective vertical profiles and the respective speed profiles (Fig. 2 FMS -> Autopilot) 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determine the constraints and vertical/speed profiles as taught by Salce in the assisting operation of an aircraft of Durand. One of ordinary skill in the art would have been motivated to adapt the decent profile based on constraints (Salce [0053]).

Regarding claim 18, Durand in view of Salce teaches the method of claim 12 wherein outputting the indication of the recommended flight path comprises displaying graphical representations of the respective vertical profiles and the respective speed profiles for the sequence of segments on a display device with respect to graphical representations of an optimal vertical profile and an optimal speed profile for the optimal trajectory ([0172] “such a display comprises the display of the or each high-energy joining profile in a display zone dedicated to displaying the vertical path of the aircraft and the reference profile. This display zone is for example arranged on the screen VD”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180276999 A1 teaches rejoining an aircraft trajectory according to constraints.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668